



Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to the Employment Agreement (this “Amendment”), dated as of the
15th day of August, 2018, is entered into by and among Newpark Resources, Inc.
(the “Company”), a Delaware corporation, and Mark Airola (the “Executive”). Each
of the Company and the Executive are referred to herein individually as a
“Party” and collectively as the “Parties.” Capitalized terms not otherwise
defined in this Amendment shall have the meaning set forth in the Agreement (as
defined below).


WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated September 18, 2006, as amended from time to time (the
“Agreement”); and


WHEREAS, the Executive has elected to retire from his employment with the
Company, and the Company has authorized a succession plan whereby the Executive
will transition into an advisory role to the Company prior to fully retiring and
separating from the Company; and


WHEREAS, the Company and the Executive have decided it is prudent to amend the
Agreement to make certain changes to reflect the above-described transition into
an advisory role;


NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:


1.    The Agreement shall be amended by adding the following language after that
last sentence of Section 1.1:


“The foregoing notwithstanding, during the period of the Employment Term
commencing on September 1, 2018 and ending on September 30, 2018, Executive
shall serve as a Senior Vice President of the Company and Executive Advisor to
the Chief Executive Officer.”


2.    In all other respects, the terms of the Agreement are hereby ratified and
confirmed.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
NEWPARK RESOURCES, INC.
By:
/s/ Paul L. Howes
Its:
President and CEO
 
 
 
EXECUTIVE
 
/s/ Mark Airola
 
MARK AIROLA
 
 
 
 
 
 






